
	

114 S1313 IS: Strong Lungs, Strong Lives Act of 2015
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1313
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2015
			Mr. Brown (for himself, Mr. Blumenthal, Mrs. Murray, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To expand eligibility for reimbursement for smoking cessation services to include copayments for
			 such services paid after fiscal year 2009 by covered beneficiaries under
			 the TRICARE program who are eligible for Medicare.
	
	
 1.Short titleThis Act may be cited as the Strong Lungs, Strong Lives Act of 2015. 2.Expansion of reimbursement for smoking cessation services for certain TRICARE beneficiariesSection 713(f) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4503) is amended—
 (1)in paragraph (1)(A), by striking during fiscal year 2009; (2)in paragraph (1)(B), by striking during such period; and
 (3)in paragraph (2), by striking during fiscal year 2009 and inserting after September 30, 2008.  